Citation Nr: 1236681	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-12 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for a torn ligament of the right wrist.

2.  Entitlement to a rating greater than 10 percent for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Adrian D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to March 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claims.

In April 2011, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.

In January 2012, the Board remanded these issues for additional development.  The file has now been returned to the Board for further consideration.


FINDINGS OF FACT

1.  The right wrist disability (of the major upper extremity) is manifested by complaints of pain and resultant limitation of motion; this wrist, however, is not ankylosed.  

2.  The Veteran's allergic rhinitis is manifested by allergic reactions but no current obstruction of the nasal passages and no evidence of nasal polyps.



CONCLUSIONS OF LAW

1.  The criteria are not met for a schedular rating higher than 10 percent for the right wrist disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2011).  

2.  The criteria are not met for a schedular rating higher than 10 percent for the allergic rhinitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

These notice requirements apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in June 2008 informed the Veteran of all five elements required by 38 C.F.R. § 3.159(b), as stated above.  

As to VA's duty to assist, the Veteran was afforded VA examinations in June 2008, October 2008, and February 2012.  The Veteran has not indicated that she was seen regarding her disabilities by any provider or at any time other than the treatment reflected in the current records on file.  Therefore, all identified and authorized treatment records available and relevant to the issues on appeal have been requested or obtained.  Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

The Veteran was afforded a hearing before the undersigned VLJ in which she presented oral argument in support of her increased rating claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ and the Veteran's representative discussed additional evidence in support of the Veteran's claims being added to the record.  The VLJ specifically elicited from the Veteran her testimony as to the severity of her claimed symptoms.  While the VLJ did not specifically inform the Veteran that evidence of worsening of her disabilities was required to warrant the increased ratings sought, it is clear by the Veteran's testimony that she understood such.  She, through questions posed by the VLJ and her representative, described the ways in which she believed her disabilities had worsened and the impact such had on her life.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. 

Additionally, the Board finds there has been substantial compliance with its January 2012 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the RO obtained updated VA treatment records through Virtual VA.  The RO also afforded the Veteran an additional VA examination in February 2012.  The RO later issued a Supplemental Statement of the Case (SSOC) in March 2012.  Thus, the Board finds that the RO complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655.

II.  Right Wrist Disability

The Veteran contends that her service-connected right wrist disability has worsened, entitling her to a rating higher than 10 percent.  The RO originally granted service connection for torn ligament of the right wrist in April 1998, assigning a 10 percent rating under Diagnostic Code 5215.  The Veteran subsequently filed an increased rating claim for her right wrist disability in May 2008.  As noted above, the RO denied a higher rating for the right wrist disability in the December 2008 rating action.  But in March 2012, the AMC granted service connection for associated carpal tunnel syndrome of the right wrist on a secondary basis, assigning a 30 percent evaluation under Diagnostic Codes 5308-8514.  The Veteran did not appeal this determination, and the issue of a higher rating for carpal tunnel syndrome of the right wrist is not on appeal before the Board.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  
Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau.  But evidence must be both competent and credible to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees.  Normal ulnar deviation of the wrist is from 0 to 45 degrees, and normal radial deviation is from 0 to 20 degrees.  See 38 C.F.R. § 4.71, Plate I.

A 10 percent rating is warranted for palmar flexion limited in line with the forearm or for dorsiflexion less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

A higher 30 percent rating requires favorable ankylosis of the wrist (major) in 20 to 30 degrees of dorsiflexion.  A 40 percent rating is warranted for any other position, except favorable, and a 50 percent rating requires unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

When evaluating musculoskeletal disabilities that are at least partly rated on the extent there is limitation of motion, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, premature/excess fatigability, or incoordination, including with repeated or prolonged use or during "flare-ups", assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other DCs assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

Turning now to the facts of this particular case and applying these facts to these rating requirements, the reports of VA examinations indicate the Veteran is right handed.  See 38 C.F.R. § 4.69 [a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes, and only one extremity is to be considered major].  So her right wrist disability is affecting her major wrist.

The Veteran has the highest possible rating under DC 5215.  Where a musculoskeletal disability is currently evaluated at the maximum schedular rating based upon limitation of motion, the DeLuca factors are not applicable.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, since the currently assigned 10 percent is the maximum disability rating available for limitation of motion of the wrist, analysis required by DeLuca would not result in a higher schedular rating.
 
The only remaining code for consideration, then, is DC 5214, requiring ankylosis, which simply has not been shown.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999). See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

During her June 2008 VA examination, the Veteran recounted her relevant medical history dating back to the injury in service.  In reporting her current symptoms, the Veteran indicated she was then unable to lift, write, clean house, play with her kids, or push a vacuum.  She also had weekly flare ups.  In fact, at that time she was having a moderate flare up.  She indicated that she had lost at least 5 days of work due to her impairment.  In regard to her daily activities, she indicated that her disability severely affected her in grooming, exercising, and sports.  She was moderately impaired in her chores, recreation, feeding, and toileting.  She was mildly impaired as far as shopping, traveling, bathing, and dressing.   

On objective physical examination, the range of motion study was identical on passive and active motions.  Ulnar deviation was 0-45 degrees (pain began at 40 degrees and ended at 45 degrees); radial deviation was 0-20 degrees (no pain); dorsiflexion (extension) to 70 degrees (pain began at 50 degrees and ended at 70 degrees); palmar flexion was 0-80 degrees (no pain).  There was no loss of motion on repetitive use.  There was no inflammatory arthritis or joint ankylosis.

During her most recent VA compensation examination in February 2012, the Veteran reported her complaints of weakness and increasing pain of her right wrist.  She reported that she had a fall at work that led to her 2008 diagnosis of de Quervain's tenosynovitis and eventual dorsal compartment release in December 2008.  She felt that this surgery did not improve her pain.  She noted that she has had numbness and tingling of the thumb, index finger, thenar region, and up the flexor forearm.  The findings of an electromyograph (EMG) were consistent with right CTS.

On objective physical evaluation, the Veteran displayed findings of 0-65 degrees of dorsiflexion (pain begins at 60 degrees), and over 80 degrees of palmar flexion (pain begins at 70 degrees).  On muscle strength testing, she had 5/5 strength on flexion and extension.  Repetitive motion, however, had no effect on range of motion, pain, coordination, fatigability, weakness, or endurance.  The VA examiner specifically found that the Veteran did not have ankylosis of her wrist.

VA records dated between 2008 and 2012 show the Veteran has continued to receive ongoing evaluation and treatment for her right wrist disability - including physical therapy.  

The VA compensation examiners have confirmed the Veteran does not have ankylosis as a result or consequence of her right wrist disability, so a higher rating under DC 5214 is not warranted.  In addition, absent any current finding of bony changes due to the ligament tear, such as nonunion or malunion of the radius or ulna, a higher rating also is not possible alternatively, for example, under DCs 5211 and 5212.  

In sum, the Board finds that the Veteran has not met the schedular requirements for a rating higher than 10 percent at any time during the pendency of her claim.  See Hart v. Mansfield, supra.  Rather, for the reasons and bases discussed, the preponderance of the evidence is against her claim; therefore, the benefit-of-the-doubt rule is inapplicable, and her claim must be denied.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


III. Allergic Rhinitis

Based on in-service treatment for respiratory complaints, the RO, by the April 1998 rating action, granted service connection for allergic rhinitis and assigned a 10 percent evaluation to this disability, effective from March 1998.

Since she filed her current claim for an increased rating in May 2008, she has been granted service connection for sinusitis and assigned a separate 10 percent evaluation under Diagnostic Code 6513, effective in May 2008.  The Veteran did not appeal, and the issue of entitlement to a higher rating for sinusitis is not on appeal before the Board.

Under the schedular criteria, evidence of allergic or vasomotor allergic rhinitis without polyps but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side warrants the assignment of a 10 percent disability evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6522.  Evidence of allergic or vasomotor allergic rhinitis with polyps will result in the assignment of a 30 percent disability rating.  Id.  

Throughout the current appeal, the Veteran has asserted that her service-connected allergic rhinitis has increased in severity.  Specifically, at the June 2008 VA examination, the Veteran explained that her respiratory disorder causes nasal congestion, itchy nose, watery eyes, and sneezing.  She indicated that she was allergic to tress, grasses, mold, wool, cats, and cockroaches.  On examination, the examiner reported there was 50 percent nasal obstruction in each nasal passage.  Significantly there was no evidence of polyps.  The diagnoses were chronic allergic rhinitis and chronic sinusitis.  Magnetic resonance imaging revealed chronic sinusitis with involvement of the maxillary sinuses.  

Similar complaints and findings were noted at VA examination in October 2008.  This examiner found that the Veteran's sinusitis was unrelated to her military service.  

The record (including Virtual VA) shows that the Veteran received treatment on several occasions at VA and private medical facilities during the years for her sinusitis and allergic rhinitis.  There was no evidence of nasal polyps.  This was confirmed by endoscopic study in March 2010.  She underwent septoplasty in May 2010, which dissolved any nasal obstruction.  

The most recent VA examination in February 2011 showed that the Veteran was taking various medication for her respiratory conditions.  However, at that time there was no abnormality regarding her nose.  There were no nasal polyps, permanent hypertrophy of the nasal turbinates, or any granulomatous conditions.  There was no obstruction of the nasal passages or other pertinent findings reported.  In fact, the examiner commented that there has not been nasal obstruction since her 2010 surgery.  

Thus, the medical evidence of record does not show that the Veteran has polyps.  Therefore, a rating in excess of 10 percent under DC 6522 is not warranted.  Furthermore, the Veteran's sinusitis manifestations are now separately rated under DC 6513. 

In summary, the current medical evidence does not show any evidence of nasal polyps, which is required for a higher rating.  Again, the Veteran has not met the schedular requirements for a rating higher than 10 percent at any time during the pendency of her claim.  See Hart v. Mansfield, supra.  As such the Board concludes that a higher rating for the Veteran's service-connected allergic rhinitis is not warranted.  Additionally, the evidence is not in equipoise as to warrant consideration of the benefit of the doubt rule.  38 C.F.R. § 4.3.


IV.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

In the current case, the Veteran has not argued that her chronic allergic rhinitis or her right wrist disability are exceptional or otherwise merit extraschedular consideration.  The VA guidelines contemplate the current pattern of her disabilities, and the rating criteria reasonably describe her disabilities.  With respect to her right wrist, her pain and limited motion are contemplated by DC 5215.  Her symptoms of weakness, numbness and tingling are contemplated by the separate 30 percent rating assigned under Diagnostic Codes 5308-8514 for her carpal tunnel syndrome (which is not on appeal).  With respect to allergic rhinitis, the Veteran's symptoms of nasal obstruction are contemplated by DC 6522, and her sinusitis manifestations are now separately rated under DC 6513 (which, likewise, is not on appeal).  Referral for consideration of extraschedular ratings is, therefore, not warranted.  See Thun, 22 Vet. App. at 111.


ORDER

The claim for a schedular rating higher than 10 percent for the right wrist disability is denied.

The claim for a schedular rating higher than 10 percent for allergic rhinitis is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


